IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                               Assigned on Briefs May 2, 2006

                   JARVIS TAYLOR v. STATE OF TENNESSEE

                  Direct Appeal from the Criminal Court for Shelby County
                           No. 02-08615    W. Fred Axley, Judge



                    No. W2005-01966-CCA-R3-CD - Filed August 4, 2006


The defendant, Jarvis Taylor, was convicted of first degree felony murder and especially aggravated
robbery. He received a sentence of life imprisonment for his felony murder conviction and a
concurrent twenty year sentence for his especially aggravated robbery conviction. On appeal, the
defendant argues that the evidence was insufficient to support his convictions. Following our review
of the parties’ briefs and the applicable law, we affirm the judgments of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

J.C. MCLIN , J., delivered the opinion of the court, in which THOMAS T. WOODALL and JOHN
EVERETT WILLIAMS, JJ., joined.

Tony N. Brayton, Assistant Public Defender (on appeal), Memphis, Tennessee, and Michael Johnson
and Michelle Lynn, Assistant Public Defenders (at trial), Memphis, Tennessee, for the appellant,
Jarvis Taylor.

Paul G. Summers, Attorney General and Reporter; Preston Shipp, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Patience Branham and Tracey Jones, Assistant
District Attorneys General, for the appellee, State of Tennessee.

                                             OPINION

                                              FACTS

         The proof at trial reflects that the victim, Carlos Shipp, was shot and robbed in the parking
lot of the Cambridge Apartments in Memphis on December 23, 2001. At trial, Dorthy Shipp
testified that her son, the victim, left her home the evening of December 22, 2001 to go back to his
apartment. At the time, he was driving a rented, white, two-door Chevrolet. Shipp stated that the
next day, police told her to come to the hospital because her son was hurt. However, when she
arrived at the hospital, her son was already dead.
        Julie Hightower testified that she worked with the victim. On December 22, 2001, she was
at her boyfriend’s apartment located in the Cambridge Apartments. While staying at her boyfriend’s
apartment, she awoke to someone yelling and pounding on the door. Her boyfriend opened the door
and told her to call 911. While calling 911, Hightower went to the door and noticed that the victim
was shot. He appeared very pale and he had a bullet hole in his arm. Hightower and her boyfriend
helped the victim sit in a chair outside the apartment until the paramedics arrived. Hightower
observed that the victim bled on the chair. Joshua German, Julia Hightower’s boyfriend, testified
similarly. German added that the victim appeared to be struggling to breathe. German also noted
the victim bled on the front door and surrounding area of his apartment.

        Derick Pegues testified that he also lived at the Cambridge Apartments and on the night in
question, he heard gunshots. After looking out his window, he saw a person run and jump into a
white car and drive away from the apartments. Pegues noted that the person who got into the car was
a “[y]oung, African American, slender build, had on maybe dark pants, a coat.” Pegues also noted
that the car left the apartments “real fast.” After watching the car leave, Pegues saw the victim,
beating on a neighbor’s door and yelling for help. Pegues noticed that the victim’s shirt was covered
in blood and he looked frantic. Pegues stated that he called 911 but was unable to speak because he
was “in shock” and “freaked.”

        Another resident of the Cambridge Apartments, Warren Dantzler, testified that he heard a
couple of shots followed by screams. He immediately called 911. He then saw a car “trying to get
out of the apartment, the complex real fast.” According to Dantzler, the driver was a “young black
male in a small white compact car.”

        Officer Billy Smallwood of the Memphis Police Department testified that he and his partner
responded to a shooting at the Cambridge Apartments. Upon arrival, Officer Smallwood heard a lot
of screaming and yelling coming from an upstairs balcony. Officer Smallwood went upstairs and
found the victim lying on the balcony, bleeding. The victim was breathing very rapidly and appeared
scared. The victim told Officer Smallwood that he had been shot and robbed in the parking lot of
the apartment complex. The victim said that he gave his wallet to the robber and threw the rental
car keys and the robber shot him.

       Officer Smallwood explained that during the conversation, the victim became unable to speak
and began responding to Officer Smallwood’s questions with hand gestures. Through these hand
gestures Officer Smallwood was able to determine that the robber was a black male between eighteen
and twenty years old, stood between five feet, four inches and five feet, seven inches tall, weighed
approximately 150 pounds, and wore a white t-shirt, black leather jacket, and ball cap. Officer
Smallwood stated that his conversation with the victim ended after the paramedics arrived. Officer
Smallwood noted that when the victim started losing consciousness, it became clear to him that the
victim had additional serious injuries other than a gunshot wound to the arm.

       Officer Kay Turnmire of the Memphis Police Department testified that she arrived at the
crime scene to collect evidence. She recovered the victim’s keys and ball cap. She also found blood


                                                -2-
on the stairs and handrail leading up to German’s apartment. Officer Shan Tracy of the Memphis
Police Department testified that he processed and photographed the victim’s vehicle. He identified
the car as a 2002 white Cavalier belonging to Enterprise Corporation, a rental car company. Officer
Tracy noted that the inside rearview mirror and license plate were missing from the Cavalier. Officer
Tracy stated that no fingerprints were recovered from the Cavalier.

        Officer Robert Shemwell of the Memphis Police Department testified that he led the
investigation of the victim’s homicide. Officer Shemwell stated he learned that the white car stolen
from the victim was found abandoned behind a Captain D’s restaurant. The car had been “wiped
clean.” Officer Shemwell stated that sometime in March 2002, he received a tip from Crime
Stoppers, which led him to look for a juvenile, Antonio Watkins, at Hillwood High School. After
talking to Watkins on the phone, Officer Shemwell learned that the defendant had bragged to
Watkins about killing the victim. According to Officer Shemwell, Watkins gave a formal statement
to police and he identified the defendant as the man who killed the victim. Based upon this
information, the defendant was eventually located, arrested and charged with murder. Officer
Shemwell also stated that he received information that the defendant drove the victim’s car on
Christmas Day and used the victim’s credit card at a convenience store called Out Fitter’s located
in Mississippi. On cross-examination, Officer Shemwell acknowledged that he did not pursue
investigation of the other charges to the victim’s credit card at other convenience stores.

        Antonio Watkins testified that he and the defendant lived in the same apartment complex.
According to Watkins, the defendant told him that he robbed the victim. During the robbery, the
victim pushed the defendant to the ground and scratched his back. At this time, the defendant shot
the victim. While the victim was crawling away, the defendant got into a car and left. Watkins
identified the car as a white Chevy Cavalier. Watkins stated that he rode in the Cavalier with the
defendant a couple of days in December. Watkins noted that the keys to the car had a Rent-A-Car
tag attached to them. Watkins also watched the defendant remove the rearview mirror off the
Cavalier to ensure no fingerprints could be lifted from it. Watkins observed the defendant throw the
rearview mirror into the woods.

        Watkins testified that he saw a fresh, bleeding scar on the defendant’s back where the victim
had scratched. Watkins said the defendant borrowed some blue jeans from him. Later, when
Watkins saw the defendant wearing the blue jeans, he noticed there was blood on them. Watkins
stated that the defendant drove the Cavalier for about a week or two. Watkins admitted that he
helped the defendant wipe down the car so no fingerprints could be found. He further admitted that
he smoked marijuana every day and received $6000 from Crime Stoppers for his information. He
also acknowledged that he got into a fight with the defendant a few days before prom.

        Michael Bond testified that he lived in the same apartment complex as the defendant. On
December 25, 2001, he, the defendant and some other people went to church in Mississippi. At this
time, the defendant was driving a white, two-door Chevrolet. After church, the entire group stopped
at a service station in Mississippi to get something to eat. Bond stated that he saw a “deep cut” on



                                                -3-
the defendant’s lower back. The cut was bleeding, so some people put peroxide and band-aids on
the cut.

       Bond testified that he also rode around with the defendant and Watkins in the victim’s car.
However, after hearing news that the car was connected to a robbery, Bond stopped riding in the car.
When approached by police, Bond told them what he knew and identified the defendant from a
photographic lineup. Bond also stated that on prior occasions, while hanging out, he had seen the
defendant with two different guns, a .38 and a 380. On cross-examination, Bond stated that the
defendant paid cash for his food at the convenience store in Mississippi and they did not stop
anywhere else.

        Dr. Teresa Campbell, a forensic pathologist, testified that the victim died of a gunshot wound
to his chest. According to Dr. Campbell, the bullet passed through the victim’s left upper arm and
entered his chest cavity, striking segments of his heart and lungs. Dr. Campbell stated that the soot
around the gunshot wound indicated that the shooter was within a foot when he shot the victim.

       Based upon the evidence presented, the jury found the defendant guilty of first degree felony
murder and especially aggravated robbery. The trial court sentenced the defendant to a total effective
sentence of life imprisonment.

                                             ANALYSIS

        On appeal, the defendant argues that the evidence was insufficient to support his convictions.
Upon review of this issue, we reiterate the well-established rule that once a jury finds a defendant
guilty, his or her presumption of innocence is removed and replaced with a presumption of guilt.
State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Therefore, on appeal, the convicted defendant
has the burden of demonstrating to this court why the evidence will not support the jury’s verdict.
State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000); State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982). To meet this burden, the defendant must establish that no “rational trier of fact” could
have found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319 (1979); State v. Evans, 108 S.W.3d 231, 236 (Tenn. 2003); Tenn. R. App. P. 13(e).
In contrast, the jury’s verdict approved by the trial judge accredits the state’s witnesses and resolves
all conflicts in favor of the state. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). The state is
entitled to the strongest legitimate view of the evidence and all reasonable inferences which may be
drawn from that evidence. Carruthers, 35 S.W.3d at 558. Questions concerning the credibility of
the witnesses, conflicts in trial testimony, the weight and value to be given the evidence, and all
factual issues raised by the evidence are resolved by the trier of fact and not this court. State v.
Bland, 958 S.W.2d 651, 659 (Tenn. 1997). We do not attempt to re-weigh or re-evaluate the
evidence. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). Likewise, we do not replace the jury’s
inferences drawn from the circumstantial evidence with our own inferences. Id.

       Robbery is the “intentional or knowing theft of property from the person of another by
violence or putting the person in fear.” Tenn. Code Ann. § 39-13-401(a). To obtain a conviction


                                                  -4-
for first degree felony murder in this case, the state had to prove the defendant killed the victim in
the perpetration of or attempted perpetration of a robbery. Id. § 39-13-202(a)(2). To convict for
especially aggravated robbery, the state had to prove the defendant robbed the victim with a deadly
weapon and the victim suffered serious bodily injury. Id. § 39-13-403(a).

       Viewing the evidence in a light most favorable to the state, we conclude that the evidence
was sufficient for a rational trier of fact to convict the defendant of first degree felony murder and
especially aggravated robbery. At trial, Watkins testified that the defendant confessed to him that
he shot and robbed the victim. The defendant then drove away in the victim’s rented Chevrolet
Cavalier. Watkins testified that the defendant removed and discarded the interior rearview mirror
to eliminate fingerprint evidence. Watkins also testified that he helped the defendant wipe the
victim’s car so no fingerprints could be found. Watkins explained that he saw the injuries the
defendant sustained during the robbery of the victim. Other witness’ testimony, including that of
Officer Shemwell and Michael Bond, corroborated much of Watkin’s testimony. As such, the
evidence presented at trial was sufficient to support the defendant’s convictions.

                                          CONCLUSION

         Following our review of parties’ briefs and the applicable law, we affirm the judgments of
the trial court.




                                                       ___________________________________
                                                       J.C. McLIN, JUDGE




                                                 -5-